DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 08/15/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 12, 14-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 20200037029 herein after He) in view of Dvir et al.( US 20200322696).


Regarding claims 1, 14, 18, He teaches a computing device (Fig. 1C “104 RAN”, “106 Core Network”, [0177] “The metric server may measure the latency performance of different VR devices based on the latency metrics”), comprising: a memory; and a processor device coupled to the memory configured to ([0198-0199] “The VR device, the metrics server, and/or a controller may perform one or more of the detection, derivation, analysis, and/or calculations …the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor”):
obtain, in response to a request from a head-mounted display device (HMDD) to serve a virtual reality content (VR content) ([0088] “The part of the video may be changed when the user looks around and/or zooms an image of the video. The part of the video may be changed based on feedback provided by the HMD and/or other types of user interfaces (e.g., a wireless transmit/receive unit (WTRU)). A spatial region of the entire 360° video may be called a viewport”),
 wherein the processor device is configured to dynamically provide to the HMDD imagery from the VR content based on head movements of a user of the HMDD ([0091] “Multiple versions of the same video with different target viewports may need to be generated and/or stored at the server side (e.g., to support all viewports of the spherical video)”), [0174] “The device (e.g., the VR device) may generate and report initial latency metrics and messages. The device may use a metric to indicate a time difference between the start of head motion and that of the corresponding feedback in the VR domain. The metric may include initial latency metric (e.g., when an HMD is used). Compared to the viewport switching latency, the initial latency may have an HMD-dependent delay”);
 determine a quality of experience level of a plurality of different quality of experience levels based on the latency value ([0115] “The VR cloud gaming server may not authorize an access to a VR game to an unqualified VR client(s). An unqualified VR client(s) may not be able to provide an appropriate level of VR experience to the user. For example, if a VR cloud gaming server determines that a client (e.g., the VR client 718) suffers relatively high end-to-end latency, and/or has insufficient tracking sensitivity parameters, the VR cloud gaming server may not allow the VR client to join a live VR gaming session … The VR cloud gaming server may switch to a lower quality VR game content or a less-immersive VR game”);
 and perform an action based on the quality of experience level ([0115] “The VR cloud gaming server may not authorize an access to a VR game to an unqualified VR client(s). An unqualified VR client(s) may not be able to provide an appropriate level of VR experience to the user. For example, if a VR cloud gaming server determines that a client (e.g., the VR client 718) suffers relatively high end-to-end latency, and/or has insufficient tracking sensitivity parameters, the VR cloud gaming server may not allow the VR client to join a live VR gaming session … The VR cloud gaming server may switch to a lower quality VR game content or a less-immersive VR game”).
He does not explicitly teach a predetermined head motion quantifier (HMQ) associated with the VR content, the HMO quantifying a rotational velocity of a head of a nominal user participating in a virtual world implemented by the VR content, determine a latency value associated with a round-trip time of data between the computing device and the HMDD, determine a quality of experience level of a plurality of different quality of experience levels based on the HMQ and the latency value.
However, Dvir teaches a predetermined head motion quantifier (HMQ) associated with the VR content ([0137] “The size, i.e., the area of the segment of the sphere may naturally depend on the size of the EFOV which is to be generated and delivered to the client device 120. This may be extracted from the angles of the EFOV. This may be defined according to one or more parameters of the network 140 and/or of the client device 120, for example, the RTT of the session link between the server 102 and the client device 120, the maximum angular velocity defined for the client device 120, a maximum velocity of displacement in the current orientation data and/or the like”),
 the HMQ quantifying a rotational velocity of a head of a nominal user participating in a virtual world implemented by the VR content ([0178] “At the beginning of the session … The client frame manager 330 may also provide the server 102 operational information relating to interaction capabilities of the user 150 with the client device 120. Such operational information may include, for example, a maximal angular velocity supported and/or allowed for the client device 120 and/or the like”),
 determine a latency value associated with a round-trip time of data between the computing device and the HMDD ([0137] “the RTT of the session link between the server 102 and the client device 120”),
 determine a quality of experience level of a plurality of different quality of experience levels based on the HMQ and the latency value ([0137] “The size, i.e., the area of the segment of the sphere may naturally depend on the size of the EFOV which is to be generated and delivered to the client device 120. This may be extracted from the angles of the EFOV. This may be defined according to one or more parameters of the network 140 and/or of the client device 120, for example, the RTT of the session link between the server 102 and the client device 120, the maximum angular velocity defined for the client device 120, a maximum velocity of displacement in the current orientation data and/or the like”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Dvir. One of ordinary skill in the art would have been motivated to make this modification in order to improve the user experience.

Regarding claim 2, 15, 19,  He teaches wherein the quality of experience level is an undesirable quality of experience level ([0115] “The VR cloud gaming server may not authorize an access to a VR game to an unqualified VR client(s). An unqualified VR client(s) may not be able to provide an appropriate level of VR experience to the user. For example, if a VR cloud gaming server determines that a client (e.g., the VR client 718) suffers relatively high end-to-end latency, and/or has insufficient tracking sensitivity parameters”); and wherein performing the action based on the quality of experience level comprises sending, to the HMDD, a message indicating that the VR content cannot be provided to the HMDD ([0187] “An entry of the ViewportLoss metric (e.g., the entry “server error”) may indicate (e.g., specify) the reason why a server fails to fulfill a viewport segment request (e.g., a particular viewport segment request). A list of HTTP response status 5xx server error code may be used, for example, 504 for “Gateway Timeout”, 505 for “HTTP version not supported”, etc. An entry of the ViewportLoss metric (e.g., the entry “client error”) may indicate (e.g., specify) a client error when a client requests a (e.g., a particular) viewport segment. A list of HTTP response status 4xx client error code may be used, for example, 401 for “Unauthorized”, 404 for “Not Found”, etc”).

Regarding claim 3, He teaches wherein the quality of experience level is between an undesirable quality of experience level and a desirable quality of experience level ([0115] “For example, the client may join the game only in a 2D version without the immersive experience. A VR cloud gaming server may monitor dynamic performance changes of the client. The VR cloud gaming server may switch to a lower quality VR game content or a less-immersive VR game when the VR metrics show performance downgrading on the fly. For example, if the VR cloud gaming server determines that a client's equal-quality viewport switching latency is relatively high, the VR cloud gaming server may deliver tiles (e.g., tiles with more similar qualities) to the client to reduce a quality discrepancy. The VR users' VR experience may be impacted by the network conditions”);
 and wherein performing the action based on the quality of experience level comprises sending, to the HMDD, a message indicating that the VR content can be provided to the HMDD but will not be a desirable quality of experience (Fig. 6 “PED Messages”, [0115] “The VR cloud gaming server may switch to a lower quality VR game content or a less-immersive VR game”).

Regarding claim 5, wherein the quality of experience level is a desirable quality of experience level, and wherein performing the action based on the quality of experience level comprises providing the imagery from the VR content to the HMDD ([0114] “For example, a VR cloud gaming server may examine the VR client's performance metrics including one or more end-to-end latency, tracking sensitivity and accuracy, field of view or the like. The VR cloud gaming server may determine whether the VR client 718 is able to provide an appropriate level of VR experience to the user. The VR cloud gaming server may authorize an access to a VR game to a qualified VR client(s). A qualified VR client(s) may be able to provide an appropriate level of VR experience to the user”).

Regarding claim 12, He teaches wherein determining the HMQ associated with the VR content comprises: accessing metadata of the VR content that identifies the HMQ associated with the VR content ([0122] “The VR client control & management 714 may collect a user's personal profile information if the user (e.g., a VR user) has granted a permission (e.g., besides device information). The personal profile information may include one or more of the VR user's gender, age, location, race, religion, or the like. A VR service application may collect the personal profile information from the metrics server 702. The VR service application may collect the personal profile information (e.g., directly) from the VR client 718 (e.g., including the VR device). The VR service application may identify an appropriate VR content and/or service for a (e.g., an individual) VR user”).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Dvir as applied to claim 1-3, 5, 12, 14-15  above, and further in view of Tomkin et al. (US 20190222491).


Regarding claim 11, He teaches wherein determining, by the computing device, the latency value associated with the round-trip time of data between the computing device and the HMDD ([0148] “the viewport switching latency may correspond to how fast an HMD responds to a head movement, unpacks and renders content for a shifted viewport”) comprises: sending, by the computing device, an request to the HMDD ([0135] “The metrics server may request appropriate information from the VR device”); receiving, by the computing device from the HMDD, a response ([0113] “The metrics server 702 may collect the data (e.g., metric data)”); 
He and Dvir does not teach an internet control message protocol (ICMP) echo request and determining an amount of time between sending the ICMP echo request and receiving the response to the ICMP echo request.
However, Tomkins teaches an internet control message protocol (ICMP) echo request and determining an amount of time between sending the ICMP echo request and receiving the response to the ICMP echo request ([0119] “Measurements could be derived from Real Time Protocol (RTP)/Real Time Control Protocol (RTCP) XR, client-side RTT measurements, or by injecting ICMP echos or similar latency measurement techniques to measure the latency from a given point in the network where the VoIP call flows to each of the end device or as close as possible to get a response”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He and Dvir to incorporate the teachings of Tomkins. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of service.


	

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Dvir as applied to claim1-3, 5, 12, 14-15 above, and further in view of Amidei et al. (US 20170288865 herein after Amidei).

Regarding claim 4, He teaches wherein sending, to the HMDD, the message (Fig. 6 “PED Messages”, [0115] “The VR cloud gaming server may switch to a lower quality VR game content or a less-immersive VR game”) indicating that the VR content can be provided to the HMDD but will not be a desirable quality of experience further ([0115] “For example, the client may join the game only in a 2D version without the immersive experience. A VR cloud gaming server may monitor dynamic performance changes of the client. The VR cloud gaming server may switch to a lower quality VR game content or a less-immersive VR game when the VR metrics show performance downgrading on the fly. For example, if the VR cloud gaming server determines that a client's equal-quality viewport switching latency is relatively high, the VR cloud gaming server may deliver tiles (e.g., tiles with more similar qualities) to the client to reduce a quality discrepancy. The VR users' VR experience may be impacted by the network conditions”) comprises:
He and Dvir does not teach requesting a confirmation from the device that the content should be provided to the device; receiving, from the device, the confirmation that the content should be provided to the device; and in response to receiving the confirmation, begin providing imagery from the content to the device.
However, Amidei teaches requesting a confirmation from the device that the content should be provided to the device ([0039] “the playback device begins by receiving a top level index file for the media content (505). The playback device obtains the decryption/encryption information for the alternative streams of the media content (510)”);
 receiving, from the device, the confirmation that the content should be provided to the device ([0041] “To do so, the playback device requests a portion of the media content (i.e. encoded audio, subtitles, and/or video data) of the quick start-up stream from the quick start-up stream container file (530)”);
 and in response to receiving the confirmation, begin providing imagery from the content to the device ([0041] “The playback device receives the requested portion from the container filer on a content provider system (535)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Amidei. One of ordinary skill in the art would have been motivated to make this modification in order to create a more flexible system to allow multiple bit rate qualities to provide better service.

Claim 6-8, 10, 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Dvir as applied to claim 1-3, 5, 12, 14-15 above, and further in view of Bendigeri et al.(US 20200314897 herein after Bendigeri).

Regarding claim 6, 16, 20, He teaches  wherein: the computing device communicates with the HMDD via a communications path that includes one or more other computing devices in a network of computing devices (Fig. 1C “104 RAN”, “106 Core Network”, [0177] “The metric server may measure the latency performance of different VR devices based on the latency metrics”);
 wherein the quality of experience level is an undesirable quality of experience level ([0115] “The VR cloud gaming server may not authorize an access to a VR game to an unqualified VR client(s). An unqualified VR client(s) may not be able to provide an appropriate level of VR experience to the user. For example, if a VR cloud gaming server determines that a client (e.g., the VR client 718) suffers relatively high end-to-end latency, and/or has insufficient tracking sensitivity parameters”); and wherein performing the action based on the quality of experience level comprises: a latency value between the computing device and the HMDD ([0148] “the viewport switching latency may correspond to how fast an HMD responds to a head movement, unpacks and renders content for a shifted viewport”). 
	He does not teach determining that a first computing device of the one or more other computing devices has value that would result in a desirable quality of experience level if the content was served from the first computing device;
 and transferring the request from the device to serve the content to the first computing device, a latency value associated with a round-trip time of data.
	Dvir teaches a latency value associated with a round-trip time of data([0137] “the RTT of the session link between the server 102 and the client device 120”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Dvir. One of ordinary skill in the art would have been motivated to make this modification in order to improve the user experience.

Dvir does not teach determining that a first computing device of the one or more other computing devices has value that would result in a desirable quality of experience level if the content was served from the first computing device;
 and transferring the request from the device to serve the content to the first computing device.
	Bendigeri teaches determining that a first computing device of the one or more other computing devices has value that would result in a desirable quality of experience level if the content was served from the first computing device ([0055] “Based on these numerous factors, the system of the present embodiment may automatically switch between BTS options or even between radio network technologies or service providers to optimize radio frequency conditions, traffic conditions, device power consumption, cost, or any of the above. Selection of an alternative BTS must maintain a threshold level of QoS for one or more KPIs, such as radio conditions, and may also generally depend on the optimal wireless technology used for a service requested, the radio frequency conditions of a link, traffic conditions for the wireless link, and availability of a link”);
 and transferring the request from the device to serve the content to the first computing device ([0079] “the intelligent wireless network evaluation scheduling system may upon such a basis select an alternative candidate BTS as a better option than the currently-selected high RSSI BTS … for wireless data transmission”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He, Dvir to incorporate the teachings of Bendigeri. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of the service provided by the system.


	Regarding claim 7, He teaches wherein computing devices has the latency value between the computing device and the HMDD further (Fig. 1C “104 RAN”, “106 Core Network”, [0177] “The metric server may measure the latency performance of different VR devices based on the latency metrics”) comprises:
 	the computing device to provide the latency value between the first computing device (Fig. 1C “104 RAN”, “106 Core Network”, [0177] “The metric server may measure the latency performance of different VR devices based on the latency metrics”).
	He does not teach determining that the first computing device of the one or more other computing devices that would result in the desirable quality of experience level if the VR content was served from the first computing device,
 sending, by the computing device to the first computing device, a request to provide the value; and receiving, from the first computing device, the latency value, latency value associated with the round-trip time of data.
	Dvir teaches a latency value associated with a round-trip time of data([0137] “the RTT of the session link between the server 102 and the client device 120”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Dvir. One of ordinary skill in the art would have been motivated to make this modification in order to improve the user experience.

Dvir does not teach determining that the first computing device of the one or more other computing devices that would result in the desirable quality of experience level if the VR content was served from the first computing device,
 sending, by the computing device to the first computing device, a request to provide the value; and receiving, from the first computing device, the latency value.
	
Bendigeri teaches determining that the first computing device of the one or more other computing devices that would result in the desirable quality of experience level if the VR content was served from the first computing device,
 sending, by the computing device to the first computing device, a request to provide the value; and receiving, from the first computing device, the latency value ([0055] “Based on these numerous factors, the system of the present embodiment may automatically switch between BTS options or even between radio network technologies or service providers to optimize radio frequency conditions, traffic conditions, device power consumption, cost, or any of the above. Selection of an alternative BTS must maintain a threshold level of QoS for one or more KPIs, such as radio conditions, and may also generally depend on the optimal wireless technology used for a service requested, the radio frequency conditions of a link, traffic conditions for the wireless link, and availability of a link”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He, Dvir to incorporate the teachings of Bendigeri. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of the service provided by the system.

Regarding claim 8, He teaches to provide the latency value between the computing device and the HMDD and a latency value, respectively (Fig. 1C “104 RAN”, “106 Core Network”, [0177] “The metric server may measure the latency performance of different VR devices based on the latency metrics”).
He does not teach sending, by the computing device to the first computing device and to a second computing device of the one or more other computing devices,
 a request to provide to provide the value with the first computing device and the value associated with the second computing device,
 respectively; receiving a first value from the first computing device; receiving a second value from the second computing device;
 determining that the first value would result in the desirable quality of experience level; and determining that the second value would not result in the desirable quality of experience level, a latency value associated with a round-trip time of data.
However, Dvir teaches determine a latency value associated with a round-trip time of data between the computing device and the HMDD([0137] “the RTT of the session link between the server 102 and the client device 120”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Dvir. One of ordinary skill in the art would have been motivated to make this modification in order to improve the user experience.

Dvir does not teach sending, by the computing device to the first computing device and to a second computing device of the one or more other computing devices,
 a request to provide to provide the value with the first computing device and the value associated with the second computing device,
 respectively; receiving a first value from the first computing device; receiving a second value from the second computing device;
 determining that the first value would result in the desirable quality of experience level; and determining that the second value would not result in the desirable quality of experience level, a latency value associated with a round-trip time of data.
However, Bendigeri teaches sending, by the computing device to the first computing device and to a second computing device of the one or more other computing devices,
 a request to provide to provide the value with the first computing device and the value associated with the second computing device ([0021] “during a tune out time, the antennas may be directed to scan nearby BTSs for congestion and QoS aspects for various KPIs”),
 respectively; receiving a first value from the first computing device ([0059] “systems to scan other BTSs in the wireless neighborhood 300 such as AP1 340 and AP3 350 for congestion and QoS metrics for one or more KPIs”); receiving a second value from the second computing device ([0059] “systems to scan other BTSs in the wireless neighborhood 300 such as AP1 340 and AP3 350 for congestion and QoS metrics for one or more KPIs”);
 determining that the first value would result in the desirable quality of experience level; and determining that the second value would not result in the desirable quality of experience level ([0055] “Based on these numerous factors, the system of the present embodiment may automatically switch between BTS options or even between radio network technologies or service providers to optimize radio frequency conditions, traffic conditions, device power consumption, cost, or any of the above. Selection of an alternative BTS must maintain a threshold level of QoS for one or more KPIs, such as radio conditions, and may also generally depend on the optimal wireless technology used for a service requested, the radio frequency conditions of a link, traffic conditions for the wireless link, and availability of a link”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He, Dvir to incorporate the teachings of Bendigeri. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of the service provided by the system.


Regarding claim 10, 17, He teaches wherein the computing device communicates with the HMDD via a communications path that includes one or more other computing devices in a network of computing devices (Fig. 1C “104 RAN”, “106 Core Network”, [0177] “The metric server may measure the latency performance of different VR devices based on the latency metrics”);
 wherein the quality of experience level is an undesirable quality of experience level ([0115] “The VR cloud gaming server may not authorize an access to a VR game to an unqualified VR client(s). An unqualified VR client(s) may not be able to provide an appropriate level of VR experience to the user. For example, if a VR cloud gaming server determines that a client (e.g., the VR client 718) suffers relatively high end-to-end latency, and/or has insufficient tracking sensitivity parameters”);
 and wherein performing the action based on the quality of experience level comprises:
He, Dvir does not teach transferring, to a next computing device in the communications path, the request from the HMDD to serve the VR content.
Bendigeri teaches transferring, to a next computing device in the communications path, the request from the HMDD to serve the VR content ([0055] “Based on these numerous factors, the system of the present embodiment may automatically switch between BTS options or even between radio network technologies or service providers to optimize radio frequency conditions, traffic conditions, device power consumption, cost, or any of the above. Selection of an alternative BTS must maintain a threshold level of QoS for one or more KPIs, such as radio conditions, and may also generally depend on the optimal wireless technology used for a service requested, the radio frequency conditions of a link, traffic conditions for the wireless link, and availability of a link”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He, and Dvir to incorporate the teachings of Bendigeri. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of the service provided by the system.



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Dvir further in view of Bendigeri as applied to claim 6-8, 10, 16-17, 20  above, and further in view of Li et al. (US 20110283011 herein after Li).

	Regarding claim 9, He teaches to provide the latency value between the computing device and the HMDD respectively (Fig. 1C “104 RAN”, “106 Core Network”, [0177] “The metric server may measure the latency performance of different VR devices based on the latency metrics”).
He does not teach sending, by the computing device to the first computing device and to a second computing device of the one or more other computing devices, latency value associated with the round-trip time of data,
sending, by the computing device to the first computing device and to a second computing device of the one or more other computing devices,
 a request to provide to provide the value with the first computing device and the value associated with the second computing device,
 respectively; receiving a first value from the first computing device; receiving a second value from the second computing device;
 determining that the first value and the second value would result in the desirable quality of experience level;
 determining that the first computing device is at a higher hierarchical level in the network of computing devices;
 and in response to determining that the first computing device is at a higher hierarchical level in the network of computing devices,
 transferring the request to serve the content to the first computing device.
However, Dvir teaches determine a latency value associated with a round-trip time of data between the computing device and the HMDD ([0137] “the RTT of the session link between the server 102 and the client device 120”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Dvir. One of ordinary skill in the art would have been motivated to make this modification in order to improve the user experience.
Dvir does not teach sending, by the computing device to the first computing device and to a second computing device of the one or more other computing devices, 
sending, by the computing device to the first computing device and to a second computing device of the one or more other computing devices,
 a request to provide to provide the value with the first computing device and the value associated with the second computing device,
 respectively; receiving a first value from the first computing device; receiving a second value from the second computing device;
 determining that the first value and the second value would result in the desirable quality of experience level;
 determining that the first computing device is at a higher hierarchical level in the network of computing devices;
 and in response to determining that the first computing device is at a higher hierarchical level in the network of computing devices,
 transferring the request to serve the content to the first computing device.

However, Bendigeri teaches sending, by the computing device to the first computing device and to a second computing device of the one or more other computing devices,
sending, by the computing device to the first computing device and to a second computing device of the one or more other computing devices, a request to provide to provide the value with the first computing device and the value associated with the second computing device ([0021] “during a tune out time, the antennas may be directed to scan nearby BTSs for congestion and QoS aspects for various KPIs”),
 respectively; receiving a first value from the first computing device ([0059] “systems to scan other BTSs in the wireless neighborhood 300 such as AP1 340 and AP3 350 for congestion and QoS metrics for one or more KPIs”); receiving a second value from the second computing device ([0059] “systems to scan other BTSs in the wireless neighborhood 300 such as AP1 340 and AP3 350 for congestion and QoS metrics for one or more KPIs”);
 determining that the first value and the second value would result in the desirable quality of experience level ([0059] “may recommend or automatically switch to a better BTS option such as AP1 340 or AP3 350 in the wireless neighborhood 300”);
transferring the request to serve the content to the first computing device ([0079] “the intelligent wireless network evaluation scheduling system may upon such a basis select an alternative candidate BTS as a better option than the currently-selected high RSSI BTS … for wireless data transmission”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He, Dvir to incorporate the teachings of Bendigeri. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of the service provided by the system.

Bendigeri does not teach determining that the first computing device is at a higher hierarchical level in the network of computing devices;
 and in response to determining that the first computing device is at a higher hierarchical level in the network of computing devices.
	However, Li teaches determining that the first computing device is at a higher hierarchical level in the network of computing devices;
 and in response to determining that the first computing device is at a higher hierarchical level in the network of computing devices ([0149] “Embodiments of the invention include a hierarchical set of media servers including a first media server MX-A 124 in the radio access network 120, a second media server MX-B 184 in the CDN 180, and a third media server MX-C 194 in the higher levels, e.g., at a packet delivery network (PDN) peering point, or a border gateway. The media controller (MC 182 in FIG. 7) in the CDN 180 selects the appropriate media server MX when a UE requests to be served”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He, Dvir and Bendigeri to incorporate the teachings of Li. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of the service provided by the system.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 
Applicant’s Argument 1
The Patent Office asserts that paragraph 0115 of He discloses the bolded portion of limitation B (Final Office Action, p. 4). Thus, while the Patent Office acknowledges that He fails to teach or suggest the use of an HMQ, the Patent Office asserts that He discloses the determination of a quality of experience level based on a latency value. However, the recited “latency value” is defined as being “associated with a round-trip time of data between the computing device and the HMDD.” Nowhere does He teach or suggest the determination of a “round-trip time of data between the computing device and the HMDD” for any purposes, let alone for “determining ... a quality of experience level of a plurality of different quality of experience levels” as recited in Appellant’s claim 1.
Examiner’s Response 1
The examiner respectfully disagrees.
The combination of He in view of Dvir  teaches a latency value associated with a round-trip time of data between the computing device and the HMDD; determining, by the computing device, a quality of experience level of a plurality of different quality of experience levels based on the HMQ and the latency value.
He teaches determine a quality of experience level of a plurality of different quality of
experience levels based on the latency value ([0115] “The VR cloud gaming server
may not authorize an access to a VR game to an unqualified VR client(s). An
unqualified VR client(s) may not be able to provide an appropriate level of VR
experience to the user. For example, if a VR cloud gaming server determines that a
client (e.g., the VR client 718) suffers relatively high end-to-end latency, and/or has
insufficient tracking sensitivity parameters, the VR cloud gaming server may not allow
the VR client to join a live VR gaming session … The VR cloud gaming server may
switch to a lower quality VR game content or a less-immersive VR game”).

Dvir teaches a predetermined head motion quantifier (HMQ) associated with the VR content ([0137] “The size, i.e., the area of the segment of the sphere may naturally depend on the size of the EFOV which is to be generated and delivered to the client device 120. This may be extracted from the angles of the EFOV. This may be defined according to one or more parameters of the network 140 and/or of the client device 120, for example, the RTT of the session link between the server 102 and the client device 120, the maximum angular velocity defined for the client device 120, a maximum velocity of displacement in the current orientation data and/or the like”),
 the HMQ quantifying a rotational velocity of a head of a nominal user participating in a virtual world implemented by the VR content ([0178] “At the beginning of the session … The client frame manager 330 may also provide the server 102 operational information relating to interaction capabilities of the user 150 with the client device 120. Such operational information may include, for example, a maximal angular velocity supported and/or allowed for the client device 120 and/or the like”),
 determine a latency value associated with a round-trip time of data between the computing device and the HMDD ([0137] “the RTT of the session link between the server 102 and the client device 120”),
determine a quality of experience level of a plurality of different quality of experience levels based on the HMQ and the latency value ([0137] “The size, i.e., the area of the segment of the sphere may naturally depend on the size of the EFOV which is to be generated and delivered to the client device 120. This may be extracted from the angles of the EFOV. This may be defined according to one or more parameters of the network 140 and/or of the client device 120, for example, the RTT of the session link between the server 102 and the client device 120, the maximum angular velocity defined for the client device 120, a maximum velocity of displacement in the current orientation data and/or the like”).


Applicant’s Argument 2
Neither paragraph 0115 or 0187 of He contain any disclosure that teaches or suggests “sending, to the HMDD, a message indicating that the VR content cannot be provided to the HMDD.” Moreover, Appellant submits that storing an error code relating to a network condition fails to teach or suggest “sending, to the HMDD, a message indicating that the VR content cannot be provided to the HMDD.”

Examiner’s Response 2
Examiner respectfully disagrees. He teaches “sending, to the HMDD, a message indicating that the VR content cannot be provided to the HMDD” in [0115] and [0187].
[0115] in He teaches “The VR cloud gaming server may not authorize an access to a VR game to an unqualified VR client(s). An unqualified VR client(s) may not be able to provide an appropriate level of VR experience to the user. For example, if a VR cloud gaming server determines that a client (e.g., the VR client 718) suffers relatively high end-to-end latency, and/or has insufficient tracking sensitivity parameters”.
[0187] in He teaches “[0187] “An entry of the ViewportLoss metric (e.g., the entry “server error”) may indicate (e.g., specify) the reason why a server fails to fulfill a viewport segment request (e.g., a particular viewport segment request). A list of HTTP response status 5xx server error code may be used, for example, 504 for “Gateway Timeout”, 505 for “HTTP version not supported”, etc. An entry of the ViewportLoss metric (e.g., the entry “client error”) may indicate (e.g., specify) a client error when a client requests a (e.g., a particular) viewport segment. A list of HTTP response status 4xx client error code may be used, for example, 401 for “Unauthorized”, 404 for “Not Found”, etc”.

Based on [0115] and [0187] He teaches certain VR content is not provided if latency or certain parameter are insufficient. As a result error message are exchanged between the HMDD and computing device.

Applicant’s Argument 3
Nowhere does paragraph 0115 of He disclose a determination that a “quality of experience level is between an undesirable quality of experience level and a desirable quality of experience level.” Nowhere does paragraph 0115 of He disclose sending “a message indicating that the VR content can be provided to the HMDD but will not be a desirable quality of experience.”
Examiner’s Response 3
Examiner respectfully disagrees. 
[0115] He teaches quality of experience level is between an undesirable quality of experience level and a desirable quality of experience level (“For example, the client may join the game only in a 2D version without the immersive experience. A VR cloud gaming server may monitor dynamic performance changes of the client. The VR cloud gaming server may switch to a lower quality VR game content or a less-immersive VR game when the VR metrics show performance downgrading on the fly. For example, if the VR cloud gaming server determines that a client's equal-quality viewport switching latency is relatively high, the VR cloud gaming server may deliver tiles (e.g., tiles with more similar qualities) to the client to reduce a quality discrepancy. The VR users' VR experience may be impacted by the network conditions”). More specifically, quality of experience level is between an undesirable quality of experience level and a desirable quality of experience level can be defined as a less optimal and immersive VR content which is taught in [0115].
He teaches a message indicating that the VR content can be provided to the HMDD but will not be a desirable quality of experience using PED message a less immersive experience for VR content would be provided.

Applicant Argument 4
Paragraph 0122 contains no teachings or suggestions regarding a “predetermined HMQ associated with the VR content”, or “metadata of the VR content that identifies the HMQ associated with the VR content” in claim 12.

Examiner Response 4
Examiner respectfully disagrees. [0122] of He teaches ([0122] “The VR client control & management 714 may collect a user's personal profile information if the user (e.g., a VR user) has granted a permission (e.g., besides device information). The personal profile information may include one or more of the VR user's gender, age, location, race, religion, or the like. A VR service application may collect the personal profile information from the metrics server 702. The VR service application may collect the personal profile information (e.g., directly) from the VR client 718 (e.g., including the VR device). The VR service application may identify an appropriate VR content and/or service for a (e.g., an individual) VR user”).
The VR service application may collect the personal profile information (e.g., directly) from the VR client 718 (e.g., including the VR device). The VR service application may identify an appropriate VR content and/or service for a (e.g., an individual) VR user”) could read on the HMQ since the HMQ is based on VR content.

Applicant’s Argument 5
Nothing in paragraph 0055 of Bendigeri in any way teaches or suggests “determining that a first computing device of the one or more other computing devices has a latency value associated with a round-trip time of data between the first computing device and the HMDD that would result in a desirable quality of experience level if the VR content was served from the first computing device ” as recited in Appellant’s claim 6.

Examiner’s Response 5
Examiner respectfully disagrees. The combination of He in view of Dvir further in view of Bendigeri teaches determining that a first computing device of the one or more other computing devices has a latency value associated with a round-trip time of data between the first computing device and the HMDD that would result in a desirable quality of experience level if the VR content was served from the first computing device.
He is relied upon to teach a latency value between the computing device and the HMDD ([0148] “the viewport switching latency may correspond to how fast an HMD responds to a head movement, unpacks and renders content for a shifted viewport”). 
Dvir relied upon to teach a latency value associated with a round-trip time of data ([0137] “the RTT of the session link between the server 102 and the client device 120”)
Bendigeri is relied upon to teach determining that a first computing device of the one or more other computing devices has value that would result in a desirable quality of experience level if the content was served from the first computing device ([0055] “Based on these numerous factors, the system of the present embodiment may automatically switch between BTS options or even between radio network technologies or service providers to optimize radio frequency conditions, traffic conditions, device power consumption, cost, or any of the above. Selection of an alternative BTS must maintain a threshold level of QoS for one or more KPIs, such as radio conditions, and may also generally depend on the optimal wireless technology used for a service requested, the radio frequency conditions of a link, traffic conditions for the wireless link, and availability of a link”);
 and transferring the request from the device to serve the content to the first computing device ([0079] “the intelligent wireless network evaluation scheduling system may upon such a basis select an alternative candidate BTS as a better option than the currently-selected high RSSI BTS … for wireless data transmission”).


Conclusion

                                                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411            

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411